DETAILED ACTION
	Examiner has received and accepted the amended claims filed on 8 February 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

Response to Arguments
Applicant’s arguments with respect to Claims 13 - 24 have been fully considered and are persuasive.  The 101 Rejection of Claims 13 - 24 has been withdrawn. 

Claim Objections
Claim 23 is objected to because of the following informalities:  
Regarding Claim 23, “allowing the gas mixture to flow through a measuring arrangement” appears to be inadvertently added to the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 – 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 13 and 23, the claims recite different sensors measuring the density and the viscosity. Applicant’s specification discloses a single sensor measuring density and viscosity e.g. the vibronic sensor or cantilever. As such, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention and rises to the level of NEW MATTER.
Claims dependent upon a reject claim are therefore rejected as well.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 – 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 13 and 23, “an associated temperature measurement and an associated pressure measurement” are introduced in the “measuring a …thermal conductivity” clause of the claims. [A]n associated temperature measurement and an associated pressure measurement” is also introduced in the “measuring a … viscosity” clause of the claim. It is unclear as to if these temperature and pressure measurements are the same or different, thus rendering the claims indefinite.
Similar can be said regarding the measurements recited in Claim 16.
Regarding Claims 13 and 23, the claims recite “the thermal conductivity value is determined by a first sensor of the measuring arrangement”. The claims recite similar with respect to “the density measurement” and “the viscosity measurement”. All three measurements are also dependent upon temperature and pressure measurements. It is unclear how the respective sensors determine the respective measurements when the measurements are dependent upon additional sensors. Furthermore, it is unclear as to if the sensors themselves determined the measurements/values or some sort of evaluation unit, thus rendering the claims indefinite.
Regarding Claims 13 and 23, the claims recite “controlling an industrial process”. It is unclear as to what the metes and bounds on an “industrial process are” thus rendering the claims indefinite. What about a process makes it industrial?
Regarding Claim 23, the claim recites “the thermal conductivity value is determined by a first sensor of the measuring arrangement”. It is unclear as to if this sensor is the temperature sensor, pressure sensor and/or the thermal conductivity sensor previously recited in the claim, thus rendering the claim indefinite.
Regarding Claim 23, the claim recites “the density measurement is based on a second sensor of the measuring arrangement”. It is unclear as to if this sensor is the same as the vibronic sensor previously recited in the claim thus rendering the claim indefinite.
Regarding Claim 23, the claim recites “the viscosity measurement is based on a third sensor of the measuring arrangement”. It is unclear as to if this sensor is the same as the vibronic sensor previously recited in the claim thus rendering the claim indefinite.
Claims dependent upon a reject claim are therefore rejected as well.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856